605 N.W.2d 300 (2000)
461 Mich. 394
Margaret DIBENEDETTO, Plaintiff-Appellee,
v.
WEST SHORE HOSPITAL, Defendant-Appellee, and
Second Injury Fund (Two Years of Continuous Disability Provisions) Defendant-Appellant.
Docket No. 112083, Calendar No. 11.
Supreme Court of Michigan.
Argued October 12, 1999.
Decided February 9, 2000.
*301 Frederick W. Bleakley, Muskegon, MI, for the plaintiff-appellee.
Jennifer M. Granholm, Attorney General, Thomas L. Casey, Solicitor General, and Rose A. Houk, Assistant Attorney General, Lansing, MI, for the defendant-appellant.


*302 Opinion
MARKMAN, J.
In this case, we must decide whether the Worker's Compensation Appellate Commission (WCAC) properly analyzed two statutory provisions of the Worker's Disability Compensation Act (WDCA), M.C.L. § 418.101 et seq.; MSA 17.237(101) et seq. The first provision allows an injured employee the opportunity to request an increased benefit rate after two years of continuous disability if the employee's earnings would have been expected to increase because of certain enumerated factors. MCL 418.356(1); MSA 17.237(356)(1). The second provision requires termination of an injured employee's wage loss benefits when the employee's average weekly wage (AWW) from subsequent employment exceeds the AWW the employee received before the date of injury. MCL 418.301(5)(c); MSA 17.237(301)(5)(c).
The question this Court must resolve is whether subsection 301(5)(c) permits the worker's compensation magistrate to compare an injured employee's AWW from subsequent employment to the AWW imputed to the injured employee under subsection 356(1) more than two years after the date of injury. This question is clearly resolved by the plain language of subsection 301(5)(c), which requires the magistrate to compare the "average weekly wage of the employee" from subsequent employment with the "average weekly wage the employee received before the date of injury." MCL 418.301(5)(c); MSA 17.237(301)(5)(c) (emphasis added). The language "before the date of injury" precludes comparison between an injured employee's AWW from subsequent employment and the AWW imputed to the employee under subsection 356(1) more than two years after the date of the injury. We therefore reverse the decision of the Court of Appeals and reinstate the order of the WCAC.
On August 26, 1986, plaintiff Margaret DiBenedetto was injured in the course of her part-time employment as a licensed practical nurse at West Shore Hospital. Plaintiff's employer voluntarily paid her worker's compensation benefits at a rate of $108.12 a week. On May 17, 1989, more than two years after her injury, plaintiff requested an increased benefit rate under subsection 356(1) of the WDCA. M.C.L. § 418.356(1); MSA 17.237(356)(1) provides, in pertinent part:
An injured employee who, at the time of the personal injury, is entitled to a rate of compensation less than 50% of the then applicable state average weekly wage as determined for the year in which the injury occurred pursuant to section 355, may be entitled to an increase in benefits after 2 years of continuous disability. After 2 years of continuous disability, the employee may petition for a hearing at which the employee may present evidence, that by virtue of the employee's age, education, training, experience, or other documented evidence which would fairly reflect the employee's earning capacity, the employee's earnings would have been expected to increase. Upon presentation of this evidence, a worker's compensation magistrate may order an adjustment of the compensation rate up to 50% of the state average weekly wage for the year in which the employee's injury occurred. The adjustment of compensation, if ordered, shall be effective as of the date of the employee's petition for the hearing.... There shall be only 1 adjustment made for an employee under this subsection.
The worker's compensation magistrate determined that plaintiff was totally disabled as a result of her work-related injuries and was therefore entitled to benefits. The AWW plaintiff received from her employment in 1986, before the date of her injury, was $141.61. The magistrate determined that plaintiff's AWW would have been expected to increase from $141.61 to *303 $365.38 by the time she filed her 1989 petition, but for her 1986 work-related injury. Applying subsection 356(1), the magistrate awarded plaintiff benefits at fifty percent of the 1986 state AWW, $207.35. Defendant Second Injury Fund (SIF), which was responsible for paying the increased benefit amount to plaintiff, appealed to the WCAC, which affirmed the magistrate's decision.
Plaintiff subsequently returned to work at West Shore Hospital, although not in her skilled employment as a licensed practical nurse. She worked a part-time schedule until late 1990 or early 1991, when she began full-time work. Her weekly wage from this employment fluctuated between $250 and $370. In March 1993, the SIF petitioned for termination of plaintiff's wage loss benefits under subsection 301(5)(c), arguing that plaintiff earned more from her subsequent employment than the AWW she received before the date of her injury. MCL 418.301(5)(c); MSA 17.237(301)(5)(c) provides, in pertinent part:
If disability is established pursuant to subsection (4), entitlement to weekly wage loss benefits shall be determined pursuant to this section and as follows:

* * * * * *
(c) If an employee is employed and the average weekly wage of the employee is equal to or more than the average weekly wage the employee received before the date of injury, the employee is not entitled to any wage loss benefits under this act for the duration of such employment.
The worker's compensation magistrate denied the SIF's petition to terminate benefits, concluding that plaintiff's AWW had been revised by the subsection 356(1) award and that her wage loss benefits should be determined by comparing her earnings from subsequent employment to her revised AWW. The SIF appealed to the WCAC, arguing that the decision to terminate wage loss benefits under subsection 301(5)(c) requires a comparison between the injured employee's AWW received from her subsequent employment and the AWW she "received before the date of injury." Under this construction, the amount plaintiff earned from her subsequent employment, between $250 and $370 a week, would be compared to the AWW she received before her 1986 injury, $141.61. The SIF argued that, given this comparison, the plain language of subsection 301(5)(c) provides that plaintiff would not be entitled to any additional wage loss benefits for the duration of such employment.
The WCAC agreed with the SIF's position, holding as follows:
Both of those sections are very explicit. When an employee is involved in subsequent work, the offset is to be determined using the wage the employee received before the date of the injury. In this case, that was $141.00 a week. Thus, under Section 301(5)(c), since the average weekly wage is more than plaintiff received before the date of her injury, she is not entitled to any benefits for the duration of her employment. The Magistrate's conclusion of law is corrected[,] Abbey v. Campbell, Wyant & Cannon Foundry [On Remand], 194 Mich. App. 341, 351 [486 N.W.2d 131] (1992), his decision is reversed, and the Fund's Petition to Stop [benefits] is granted. [1997 Mich. ACO 6, 10 (emphasis in original).]
Plaintiff sought leave to appeal in the Court of Appeals, arguing that the worker's compensation magistrate properly compared the AWW that plaintiff received from her subsequent employment to the AWW imputed to her more than two years after the date of her injury under subsection 356(1), $365.38. Under this construction, subsection 301(5)(c) would eliminate plaintiff's wage loss benefits only when her AWW received from subsequent employment exceeded $365.38. The Court of Appeals reversed the decision of the WCAC *304 and agreed with plaintiff's position, holding as follows:
We agree with plaintiff that the Legislature cannot have intended § 301(5)(c) to be applied as it has been in this case in light of the legislative decision embodied in § 356(1). That section allows a disabled employee under certain circumstances to prove that, but for her injury and disability, she would be earning a greater wage than she was earning at the time of the injury. Presumably this section is meant to alleviate the inequities that may result when an employee is injured at a job paying much less than the employee would be able to command in the marketplace or would soon be able to command because of education, training, and so forth. A person might work part-time, like plaintiff, for a variety of reasons, but might have expected to work full-time and received much greater compensation in the near future. If the WCAC's interpretation of § 301(5)(c) were correct, then the purpose underlying § 356(1) would be defeated. Even if plaintiff earns only $142 a week, she would lose all benefits because her present weekly wage would exceed the weekly wage she earned at the time of her injury by thirty-nine cents. Moreover, if plaintiff were to refuse the offer of a job paying $142 a week, she would forfeit her right to benefits pursuant to § 301(5)(a).
In order to avoid this illogical result and to give effect to both sections, we hold that, when an employee successfully obtains an adjustment in compensation pursuant to § 356(1), by demonstrating that the employee would have earned a greater wage but for the injury, the imputed higher wage should be substituted for the preinjury wage when applying § 301(5). An injured employee will thereby receive the benefit of § 356(1) while unemployed, will receive no benefits if wages from favored work exceed the augmented wage rate, and will receive eighty percent of the difference up to the statutory maximum if the favored work pays less than the augmented wage rate. [229 Mich.App. 223, 228-29, 581 N.W.2d 766 (1998) (emphasis in original).]
We granted the SIF's application for leave to appeal.
This Court reviews questions of law involved in any final order of the WCAC under a de novo standard of review. Oxley v. Dep't of Military Affairs, 460 Mich. 536, 540-541, 597 N.W.2d 89 (1999). Findings of fact made or adopted by the WCAC within the scope of its powers are conclusive on appeal, in the absence of fraud, but a decision of the WCAC is subject to reversal if it is based on erroneous legal reasoning or the wrong legal framework. MCL 418.861a(14); MSA 17.237(861a)(14); Goff v. Bil-Mar Foods, Inc. (After Remand), 454 Mich. 507, 512, 563 N.W.2d 214 (1997); Taylor v. WCAC General Motors Corp., Second Injury Fund, 234 Mich.App. 1, 13, 592 N.W.2d 103 (1999).
When reviewing questions of statutory construction, our purpose is to discern and give effect to the Legislature's intent. Murphy v. Michigan Bell Telephone Co., 447 Mich. 93, 98, 523 N.W.2d 310 (1994). We begin by examining the plain language of the statute. Where that language is unambiguous, we presume that the Legislature intended the meaning clearly expressedno further judicial construction is required or permitted, and the statute must be enforced as written. Tryc v. Michigan Veterans' Facility, 451 Mich. 129, 135, 545 N.W.2d 642 (1996). We must give the words of a statute their plain and ordinary meaning, and only where the statutory language is ambiguous may we look outside the statute to ascertain the Legislature's intent. Turner v. Auto Club Ins. Ass'n, 448 Mich. 22, 27, 528 N.W.2d 681 (1995).
The primary goal of judicial interpretation of statutes is to ascertain the intent of the Legislature. The first criterion in determining intent is the specific *305 language of the statute. The Legislature is presumed to have intended the meaning it plainly expressed. If the plain language of the statute is clear, no further judicial interpretation is necessary. [In re Worker's Compensation Lien (Ramsey v. Kohl), 231 Mich.App. 556, 561, 591 N.W.2d 221 (1998) (internal citations omitted).]
Finally, the WDCA is a remedial statute that should be "`liberally construed to grant rather than deny benefits.'" Goff, supra, 454 Mich. at 511, 563 N.W.2d 214, quoting Sabotka v. Chrysler Corp. (After Remand), 447 Mich. 1, 20, n. 18, 523 N.W.2d 454 (1994) (opinion of Boyle, J.).
We find no error in the WCAC's interpretation of subsections 356(1) and 301(5)(c). The plain language of subsection 301(5)(c) requires the magistrate to compare the "average weekly wage of the employee" from her subsequent employment with the "average weekly wage the employee received before the date of injury." MCL 418.301(5)(c); MSA 17.237(301)(5)(c) (emphasis added). The plain statutory language is unambiguous, and it does not permit the magistrate to consider the increased benefits a plaintiff may have been awarded more than two years after her injury under subsection 356(1). A plain reading of the statutory language at issue is susceptible of only one meaning. The average weekly wage that plaintiff received "before the date of injury" was clearly $141.61, not the subsequent benefit rate of $365.38.
Plaintiff concedes that subsection 301(5)(c) is unambiguous. However, she contends that an ambiguity appears when subsections 301(5)(c) and 356(1) are considered together because the application of subsection 301(5)(c) would eliminate the employee's "entitlement to an enhanced wage" awarded under subsection 356(1). Plaintiff views this as an absurd and unjust result, citing Salas v. Clements, 399 Mich. 103, 109, 247 N.W.2d 889 (1976), for the proposition that a departure from the rules of literal construction is justified when such construction would produce an absurd and unjust result. The full quotation to which plaintiff refers is as follows:
[W]e must keep in mind the fundamental rule of statutory construction that departure from the literal construction of a statute is justified when such construction would produce an absurd and unjust result and would be clearly inconsistent with the purposes and policies of the act in question. [Id.]

The dissent likewise believes that applying the plain language of subsection 301(5)(c) would produce an absurd and unjust result because such a construction would give "no effect" to subsection 356(1), and would somehow render that subsection meaningless. The dissent concludes that subsection 301(5)(c) cannot be viewed "in isolation," but must be construed "in consolidation with" subsection 356(1) and that employees who have received a subsection 356(1) wage adjustment after two years of continuous disability must be accorded different treatment under subsection 301(5)(c) than other injured employees. Op. at 307.
We respectfully disagree with both plaintiff and the dissent that applying the plain statutory language of subsection 301(5)(c) would produce an absurd and unjust result. There is nothing absurd or unjust about the statutory distinction between injured employees who are able to work post-injury and those who are unable to do so. When an injured employee gains subsequent employment and earns as much or more than was earned before the date of injury, there has simply been no compensable wage loss. In this case, plaintiff's AWW from subsequent employment was far in excess of the AWW she was earning before the date of her injury, and her benefits were properly terminated for the duration of such subsequent employment.
Subsection 301(5)(c) treats recipients of subsection 356(1) enhanced benefits no differently than all other classes of injured *306 employees. We note that subsection 356(1) was the first of these two statutory provisions to be enacted by 1980 P.A. 357, effective January 1, 1982. Subsection 301(5)(c) was enacted by 1981 P.A. 200, and was also effective January 1, 1982. The Legislature was obviously aware of subsection 356(1) when it drafted subsection 301(5)(c). Nevertheless, the Legislature chose to provide for termination of an injured employee's benefits on the basis of a comparison between earnings from subsequent employment and the AWW "before the date of injury." MCL 418.301(5)(c); MSA 17.237(301)(5)(c). Contrary to the dissent's suggestion, we do not treat subsection 356(1) as though it is irrelevant to plaintiff's case. Rather, we read subsections 301(5)(c) and 356(1) together, and conclude that the Legislature chose not to adopt an exception in subsection 301(5)(c) for injured employees who had received a benefit adjustment under subsection 356(1). Although the dissent feels this is an "illogical" result, we decline to rewrite the plain statutory language and substitute our own policy decisions for those already made by the Legislature.[1]
We further disagree with both plaintiff and the dissent that application of the plain language of subsection 301(5)(c) would be "clearly inconsistent with the purposes and policies" of the WDCA. An injured employee is only entitled to worker's compensation benefits if the work-related injury resulted in a wage loss. Haske v. Transport Leasing, Inc., 455 Mich. 628, 642-643, 566 N.W.2d 896 (1997). As Justice Weaver explained in her partial concurrence:
The concept of wage loss is reflected by provisions of the worker's compensation act such as subsection 301(5)(a), which disqualifies an eligible, disabled employee if the employee has refused favored work, and subsection 301(5)(c), which disqualifies an eligible, disabled employee who earns as much or more after the injury as before, for the duration of such earning. Thus, where an employee effectively removes himself from the workforce by refusing favored work or where he earns more than before the injury, the employee is not entitled to benefits because he has effectively suffered no wage loss. [Id. at 674-675, 566 N.W.2d 896.]
The plain language of subsection 301(5)(c) effects the general purposes and policies of the WDCA by terminating wage loss benefits for injured employees who cease to suffer a compensable wage loss.
Finally, we disagree with the dissent's conclusion that we have "construe[d] the statute narrowly in favor of the employer, rather than broadly in favor of the employee." Op. at 307. The plain statutory language of subsection 301(5)(c), which requires the magistrate to consider the AWW the employee received "before the date of injury" simply cannot be read to allow consideration of the AWW imputed to the employee two years after the date of injury, no matter how liberally that language is construed.
On the basis of the plain and unambiguous language of subsection 301(5)(c), we hold that the Court of Appeals erred as a matter of law when it substituted the "imputed higher wage" awarded plaintiff under subsection 356(1) for the average weekly wage that plaintiff received "before the date of injury." While we are not oblivious to the policy rationale that might well exist in support of the results reached by the Court of Appeals, we nevertheless *307 find that the Legislature, in drafting subsection 301(5)(c) as it did, chose to disregard this rationale. The decision of the Court of Appeals is reversed, and the order of the WCAC is reinstated.
WEAVER, C.J., and TAYLOR, CORRIGAN, and YOUNG, JJ., concurred with MARKMAN.
MICHAEL F. CAVANAGH, J. (dissenting).
Because I would affirm the decision of the Court of Appeals, I respectfully dissent. The majority concludes:
The plain statutory language [of subsection 301(5)(c) ] is unambiguous, and it does not permit the magistrate to consider the increased benefits a plaintiff may have been awarded more than two years after her injury under subsection 356(1).[1]
Although the majority's textual interpretation may make sense if subsection 301(5)(c) could be viewed in isolation, I believe that subsection 301(5)(c) must be construed in consolidation with subsection 356(1).
The majority treats subsection 356(1) as though it is irrelevant by determining that literal construction principles confine our analysis to the plain language of subsection 301(5)(c). Although the majority opinion makes reference to subsection 356(1), the majority holds that a subsection 356(1) increase will not be factored into subsection 301(5)(c) benefit entitlement. Clearly, the majority holding applies the language of subsection 301(5)(c) alone. Yet, this Court is not constrained to consider subsection 301(5)(c) in isolation. Rather, the Court may depart from strict construction principles when a literal reading of the statute will produce absurd or illogical results, and this Court should attempt to give effect to all relevant statutory provisions. Gross v. General Motors Corp., 448 Mich. 147, 528 N.W.2d 707 (1995); In re Landaal, 273 Mich. 248, 252, 262 N.W. 897 (1935). Moreover, the Worker's Disability Compensation Act (WDCA) is a remedial statute that should be liberally construed in favor of the employee. Goff v. Bil-Mar Foods (After Remand), 454 Mich. 507, 563 N.W.2d 214 (1997). Sobotka v. Chrysler Corp. (After Remand), 447 Mich. 1, 20, 523 N.W.2d 454 (1994).
The majority's interpretation violates several of the aforementioned principles. The majority gives no effect to subsection 356(1) and reaches a result that is clearly illogical in light of the purposes underlying the WDCA. It further construes the statute narrowly in favor of the employer, rather than broadly in favor of the employee.
I agree with the Court of Appeals that subsection 301(5)(c) must be construed in conjunction with subsection 356(1). When read together, it becomes clear that a literal interpretation of subsection 301(5)(c) would render subsection 356(1) meaningless. A literal reading would disqualify persons from receiving subsection 356(1) benefits once they return to the same job or have earning capacity equivalent to the wages they earned at the time of injury. I disagree with an interpretation of subsection 301(5)(c) that treats employees who have received a subsection 356(1) wage adjustment in the same manner as those who have not received the adjustment. Rather, I agree with the Court of Appeals that the purpose of subsection 356(1) is to "alleviate the inequities that may result when an employee is injured at a job paying much less than the employee would be able to command in the marketplace or would soon be able to command because of education, training, and so forth." 229 Mich.App. 223, 228, 581 N.W.2d 766 (1998). Once a rate adjustment has been made on the basis that a particular person would be earning more money because of education or experience, it would be illogical to return that employee to the prior rate of pay. I believe that the statute, when viewed as a whole, contemplates a rate *308 increase based on earnings the employees would have made but for their injuries. In my view, "legislative intent" is not preserved by limiting our analysis to a strict reading of a single statutory provision, but by giving effect to the sum of relevant statutory parts.
Viewing Michigan's worker's compensation system from an historical perspective, it becomes clear that the Court of Appeals decision was well reasoned. Under the WDCA, injured employees have no right to sue under negligence principles even though they may have lost the ability to work and advance in their fields of choice. MCL 418.131(1); MSA. 17.237(131)(1). Subsection 356(1) of the WDCA compensates for lost earning potential in a fashion that helps balance the interests of all parties involved. If subsection 301(5)(c) is read without reference to subsection 356(1), then the equities fall out of alignment.
Under the majority view, employees might be discouraged from returning to work because they could receive higher worker's compensation payments than their salary. Here, DiBenedetto's new salary nearly mirrors her prior entitlement. Thus, the majority's position may not seem harsh in this instance. On the other hand, had DiBenedetto been making five dollars more than her 1986 salary, she would still be cut off. The difference between her worker's compensation benefits could then be substantial.
I am not persuaded that the Court of Appeals attempted to label the plaintiff's subsection 356(1) adjustment as a pre-injury wage. Neither did the Court attempt to squeeze the wage adjustment into the definition provided by subsection 301(5)(c). Rather, I think that the Court of Appeals read subsection 301(5)(c) in conjunction with subsection 356(1) and found incongruity. In response, the Court of Appeals considered legislative intent, and arrived at a logical interpretation.
I would, therefore, affirm the decision of the Court of Appeals.
MARILYN J. KELLY, J., concurred with MICHAEL F. CAVANAGH, J.
NOTES
[1]  The dissent disagrees with our interpretation of subsection 301(5)(c) because that interpretation would disqualify someone from receiving subsection 356(1) benefits once they return to the same job or have earning capacity equivalent to the wages they earned at the time of injury. This is exactly the result required by subsection 301(5)(c)termination of wage loss benefits when an injured employee's AWW from subsequent employment equals or exceeds the AWW before the date of injury. We believe that the result in this case is compelled by those policy choices made by the Legislature when it enacted subsections 356(1) and 301(5)(c).
[1]  Op., p. 305.